Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Claims 65-79 are pending and have been examined.
Priority
This application, Serial No. 17/514,426 (PGPub: US2022/0049202) was filed 10/21/2021. This application is a DIVISIONAL of US Serial No. 17/139,498 filed 12/31/2020 , now US Patent 11,193,101 which is a 371 of PCT/US2020/060412 filed 11/13/2020 which claims benefit of U.S. Provisional Patent Application 62/934,856 filed 11/13/2019.
Information Disclosure Statements
The Information Disclosure Statement filed 09/08/2022 has been considered by the Examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 65-79 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 65 states in the preamble “method of separating live organisms from dead organisms” however the claims are unclear as to how the separation actually occurs since the claims only mention the steps of “capture the live organisms and/or the dead organisms”, “imaging…the at least one electrode system while the live organisms or the dead organisms are captured”, and “…to detect and/or quantify the live organisms or dead organisms”. While one alternative of the claim language suggests the capture of both live and dead organisms, the claim later refers to detecting/quantifying one or the other without mentioning how they are separated from one another.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 65-66, 71-72 and 79 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Enjoji et al. (US 2018/0149601, Pub Date: 05/31/2018).
Regarding claim 65, Enjoji teaches throughout the publication a method of separating live organisms from dead organisms in a fluid sample, the method comprising: providing, as input to a microfluidic passage of a microfluidic device, the fluid sample, wherein the microfluidic passage has at least one electrode system disposed adjacent to the microfluidic passage; generating, by at least one signal generator electrically connected to the at least one electrode system, at least one AC voltage to drive the at least one electrode system such that each electrode system of the at least one electrode system is driven by an AC voltage having characteristics that causes the electrode system to generate an electric field configured to capture the live organisms and/or the dead organisms on a surface of an electrode in the electrode system via positive dielectrophoresis; imaging, by an optical system, the at least one electrode system while the live organisms or the dead organisms are captured on the surface of the electrode; and processing, using a computer, one or more images captured by the optical system to detect and/or quantify the live organisms or dead organisms in the one or more images (paragraphs 0098-0101)
Regarding claim 66, Enjoji teaches the method wherein providing the fluid sample as input to the microfluidic passage comprises pumping the fluid sample from an inlet of the microfluidic passage to an outlet of the microfluidic passage (paragraphs 0027-0029).
Regarding claim 71, Enjoji teaches the method wherein the at least one electrode system includes only a single electrode system and wherein generating at least one AC voltage comprises: generating, during a first time period, a first AC voltage to drive the single electrode system, the first AC voltage having first characteristics that causes the single electrode system to capture both the live organisms and the dead organisms on the surface of the at least one electrode in the single electrode system via positive dielectrophoresis; and generating, during a second time period after the first time period, a second AC voltage to drive the single electrode system, the second AC voltage having second characteristics that causes the single electrode system to selectively release the captured live organisms from the surface of the at least one electrode in the single electrode system via negative dielectrophoresis (paragraphs 0098-0099).
Regarding claim 72, Enjoji teaches the method wherein the at least one electrode system includes only a single electrode system and wherein generating at least one AC voltage comprises: generating, during a first time period, a first AC voltage to drive the single electrode system, the first AC voltage having first characteristics that causes the single electrode system to selectively capture the live organisms or the dead organisms on the surface of the at least one electrode in the single electrode system via positive dielectrophoresis (paragraph 0085-0087).
Regarding claim 79, Enjoji teaches the method wherein the live organisms comprise live bacteria (paragraph 0062).

Allowable Subject Matter
Claims 67-70 and 73-78 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 65-79 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 65-80 of copending Application No. 17/520,421 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because application 421 recites a method of separating a first bacterial species and second bacterial species in a sample including at least the first bacterial species, the second bacterial species and other components, the method comprising: providing, as input to a microfluidic passage of a microfluidic chip, the sample, wherein the microfluidic passage has a first electrode system disposed adjacent to a first portion of the microfluidic passage and a second electrode system disposed adjacent to a second portion of the microfluidic passage; generating, by at least one signal generator electrically connected to the first electrode system and the second electrode system, a first AC voltage to drive the first electrode system to produce a first electric field having first characteristics within the first portion of the microfluidic passage; and generating by the at least one signal generator, a second AC voltage to drive the second electrode system to produce a second electric field having second characteristics within the second portion of the microfluidic passage, wherein the first characteristics are different than the second characteristics, wherein the first characteristics are selected such that the first electric field exerts a positive dielectrophoresis force on the first bacterial species sufficient to capture the first bacterial species on at least one first electrode in the first electrode system without capturing the second bacterial species or the other components in the sample, and wherein the second characteristics are selected such that the second electric field exerts a positive dielectrophoresis force on the second bacterial species sufficient to capture the second bacterial species on at least one second electrode in the second electrode system without capturing the other components in the sample.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 65-79 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 65-79 of copending Application No. 17/520,369 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because application 369 recites a method of enriching a bacterial species in a sample containing a first target bacterial species and other components, the method comprising: pumping a sample from an inlet of a microfluidic passage to an outlet of the microfluidic passage, the microfluidic passage having at least one electrode disposed adjacent thereto; generating, using a signal generator electrically connected to the at least one electrode, an AC voltage to drive the at least one electrode to produce an electric field within the microfluidic passage, wherein the AC voltage has frequency and amplitude characteristics such that when produced, the electric field captures on the surface of the at least one electrode, a first target bacterial species in the sample while not capturing one or more other components in a sample as the sample is pumped through the microfluidic passage; altering generation of the AC voltage to release the captured first target bacterial species from the surface of that least one electrode; and collecting effluent fluid including the first target bacterial species released from the at least one electrode, wherein a relative abundance of the first target bacterial species in the effluent fluid is increased compared to the relative abundance of the first target bacterial species in the sample.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M GIERE whose telephone number is (571)272-5084. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy L Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA M GIERE/Primary Examiner, Art Unit 1677